ORIGINfi                                                                                    10/06/2022



           IN THE SUPREME COURT OF THE STATE OF MONTANA                                      Case Number: DA 22-0203



                                          DA 22-0203


 IN RE THE PARENTING OF:

 R.D.R.,
                                                                              OCT 0 6 2022
                                                                           Bowen Greenwood
       A Minor Child,                                                    Clerk of Supreme Court
                                                                            State) of Montana


 RICHARD DANE RENN,
                                                                        ORDER
              Petitioner and Appellant,

       and

 NATALIA MERION BURCAR,

              Respondent and Appellee.



       Appellant has filed a second motion for extension of time to file his opening brief. On
September 15, 2022, this Court issued an Order giving Appellant until October 5, 2022 to file his
opening brief with no further extensions. Appellant states in his motion that rnediation is
scheduled for November 17, 2022.
       IT IS HEREBY ORDERED that Appellant has until Decernber 19, 2022, to file the
opening brief.
       The Court will not entertain any further extensions. If the opening brief is not filed
by that date this matter will be disrnissed with prejudice.
       DATED this     6. —day of October, 2022.
                                                    For the Court,




                                                                   Chief Justice